      Case: 1:18-cv-01008 Document #: 136 Filed: 05/27/20 Page 1 of 1 PageID #:1954




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ALEXANDER BRANDON SMITH,                      )
                                              )
                       Plaintiff,             )      No.     18-cv-1008
         v.                                   )
                                              )      The Honorable John Z. Lee
                                              )
SKOKIE MOTOR SALES, INC. d/b/a,               )
SHERMAN CHRYSLER DODGE                        )
JEEP RAM,                                     )
                                              )
                       Defendant.             )


                                    JOINT STATUS REPORT

         Plaintiff, ALEXANDER SMITH, by counsel, Edward Roy Moor, and SKOKIE MOTOR

SALES, INC., by counsel Scott Cruz, respectfully submit the following for their Joint Status

Report pursuant to the Court’s request:

         1.    The parties have settled the case and are currently in the process of exchanging the

paperwork to finalize the settlement. The Plaintiff will file a Rule 41 Stipulation to Dismiss with

Prejudice signed by the parties within three (3) days of the checks being received. The parties

anticipate that such a Stipulation can be filed with the next twenty-one (21) days.


Respectfully submitted,

ALEXENDER SMITH, Plaintiff                    SMITH SHERMAN DODGE, Defendant

/s/      Edward Roy Moor                      /s/    Scott Cruz

Edward Roy Moor                               Scott Cruz
Moor Law Office, P.C.                         Greensfelder Hemker & Gale PC
One North LaSalle Street, Suite 600           200 W Madison Street, Suite #3300
Chicago, Illinois 60602                       Chicago, Illinois 60606
312-726-6207                                  (312) 419-9090
